Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
5, 2017.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00917-CV


                     CVS PHARMACY, INC., Appellant

                                       V.

                         SANDRA HOLMES, Appellee

                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-DCV-231169


                 MEMORANDUM                     OPINION

      This is an interlocutory appeal from an order signed October 21, 2016. On
December 8, 2016, appellant filed a motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted. Accordingly, the appeal is DISMISSED.

                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and Donovan.